DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 currently states “… a diameter of the ring-shaped groove at the lower edge of the ring-shaped groove is smaller than a diameter of the ring-shaped groove at the upper edge so that a contact area between the lower edge of the ring-shaped groove with the round shaped snap ring is larger than a contact area between the upper edge of the ring-shaped groove and the round shaped snap ring…” The Examiner believes the claim is intended to state “… a diameter of the ring-shaped groove at the lower edge of the ring-shaped groove is smaller than a diameter of the ring-shaped groove at the upper edge so that a contact area between the lower edge of the ring-shaped groove [[with]] and the round shaped snap ring is larger than a contact area between the upper edge of the ring-shaped groove and the round shaped snap ring…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 10112763) in view of McElroy (US 441693), further in view of Fowle (US 1734477), and further in view of Valdes Ibarra (US 10954037).
Regarding Claim 1

	Castillo teaches a container (not shown) and a device (below – Fig. 1 and 4) located inside the container, for hanging a spoon (30) therefrom comprising: the device including a round shaped snap ring (10) shaped and dimensioned for possibly being positioned within the ring-shaped groove, the round shaped snap ring includes an inner surface (14 and 26), an outer surface (12), a top surface, and a bottom surface, as well as first and second ends (16a/16b) allowing for adjustment in the inner diameter defined by the round shaped snap ring, as can be seen in the figures below (Col. 3, Ln. 20-35 and Col. 3, Ln. 56 – Col. 4, Ln. 5). Castillo teaches a method of retaining a spoon including placing a portion of the round shaped snap ring inside an opening in the spoon, as can be seen in Fig. 4. Castillo further teaches the prongs may be interlocked to retain themselves inside a container (Col. 3, Ln. 67 – Col. 4, Ln. 5).


    PNG
    media_image1.png
    571
    605
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    604
    532
    media_image2.png
    Greyscale


Castillo does not teach the bottle including a bottle body with a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body, the circumferential wall of the bottle body including a groove formed along an internal surface thereof; a hook is fixed on the inner surface of the round shaped snap ring such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth; or the first end of the round shaped snap ring is provided with a plurality of snap grooves and the second end of the round shaped snap ring is provided with a snap projection matched with the plurality of snap grooves for selective engagement with one of the plurality of snap grooves.  
While Castillo does not specifically teach the bottle including a bottle body with a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body, such a configuration is exceptionally well known in the art and as such does not provide patentable distinction over the prior art of record.
McElroy teaches a band (below – Fig. 1, a) having a first end and a second end. McElroy teaches the first end of the band is provided with a plurality of snap grooves (d) and the second end of the band is provided with a snap projection (b) matched with the plurality of snap grooves for selective engagement with one of the plurality of snap grooves (Pg. 1, Ln. 26-38)  

    PNG
    media_image3.png
    413
    427
    media_image3.png
    Greyscale

Because both Castillo and McElroy both teach means for securing two ends of a band/ring together, it would have been obvious to one skilled in the art at the time of filing to modify the first and second ends of the round shaped snap ring of Castillo with the teachings of the snap grooves and snap projection of McElroy to achieve the predictable result of interlocking the prongs. See MPEP 2143(I)(B).
Fowle teaches a container and a device located inside the bottle for holding a spoon (below – Fig. 1 and 3), comprising: the container (1) including a body with a closed first end and an open second end defining a container mouth, the container mouth being defined by a circumferential wall formed at the second end of the body, the circumferential wall of the body including a ring-shaped groove (2) formed along an internal surface thereof; and the device (3/4) shaped and dimensioned for positioning within the ring-shaped groove, the device includes an a top surface and a bottom surface, wherein a lower edge of the ring-shaped groove extends inwardly further than an upper edge thereof and a diameter of the ring-shaped groove at the lower edge of the ring-shaped groove is smaller than a diameter of the ring-shaped groove at the upper edge so that a contact area between the lower edge of the ring-shaped groove and the device is larger than a contact area between the upper edge of the ring-shaped groove and the device, which restricts a position of the device within the ring-shaped groove and ensures secure positioning by restricting movement of the device within the ring-shaped groove along a longitudinal axis of the bottle (Pg. 1, Ln. 56-71).

    PNG
    media_image4.png
    332
    337
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    362
    274
    media_image5.png
    Greyscale

Castillo in view of McElroy and Fowle are analogous inventions in the field of retaining devices near the mouth of a container. It would have appeared obvious to one of ordinary skill in the art at the time of filing to modify the bottle of Castillo in view of McElroy with the teachings of the ring-shaped groove of Fowle in order to hold the round shaped snap ring in a protected position just within the container mouth (Pg. 1, Ln. 67-69). 
Regarding the relationship between the ring-shaped groove and the round shaped snap ring, it would appear obvious to one of ordinary skill in the art, based on the groove shown above, that it is likely the bottom surface of the round shaped snap ring being completely within the ring-shaped groove and the top surface of the round shaped snap ring being partially within the ring-shaped groove. Specifically, based on the configuration of the groove shown in Fig. 3 above, it would appear obvious to one of ordinary skill in the art that a round shaped ring taught by Castillo in view of McElroy and further in view of Drummond would have a greater contact area between the lower edge of the ring-shaped groove and the round shape snap ring than a contact area between an upper edge of the ring-shaped groove and the round shaped snap ring purely due to the fact that the lower edge extends further in than the upper edge.  Further, it would have been obvious to have the bottom surface of the round shaped snap ring being completely within the ring-shaped groove and the top surface of the round shaped snap ring being partially within the ring-shaped groove, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.
Valdes Ibarra teaches a device (below – Fig. 1 and 2) located inside a bottle for hanging a spoon (50) therefrom, comprising: a bottle including a bottle body (20) with a closed first end (26) and an open second end defining a bottle mouth, bottle mouth being defined by a circumferential wall (28) formed at the second end of the bottle body; and a hook (38) fixed on the inner surface (30) of the circumferential wall such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth, as can be seen in Fig. 2 below (Col. 6, Ln. 19-32).  

    PNG
    media_image6.png
    775
    522
    media_image6.png
    Greyscale
 	
    PNG
    media_image7.png
    711
    517
    media_image7.png
    Greyscale


Castillo in view of McElroy, further in view of Fowle, and further in view of Valdes Ibarra are analogous inventions in the field of methods for retaining a spoon within a container.  Because both Castillo in view of McElroy and further in view of Fowle, and Valdes Ibarra teach methods of retaining a spoon within a container, it would have been obvious to one skilled in the art at the time of filing to substitute the retaining method at the end of the spoon of Castillo in view of McElroy and further in view of Fowle with the teachings of the hook and opening in the spoon of Valdes Ibarra, as the two are functional equivalents, to achieve the predictable result of retaining the spoon within the mouth of a container. See MPEP 2143(I)(B). 

Regarding Claim 2

	Castillo in view of McElroy, further in view of Fowle, and further in view of Valdes Ibarra (hereinafter “modified Castillo”) teaches all the limitations of claim 1 as stated above. As can be seen in Fig. 4 above, Castillo appears to show the spoon being retained such that it is diametrically opposed to the first and second ends of the round shaped snap ring. However, modified Castillo2 does not teach a specific position for the hook. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the hook positioned along the round shaped snap ring such that it is diametrically opposed to the first and second ends of the round shaped snap ring, since such a modification would have involved a mere rearrangement of parts.  A rearrangement of parts is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04(VI)(C).
	Applicant has not disclosed that having the hook positioned along the round shaped snap ring such that it is diametrically opposed to the first and second ends of the round shaped snap ring provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of having the hook positioned along the round shaped snap ring such that it is diametrically opposed to the first and second ends of the round shaped snap ring does not provide patentable distinction over the prior art of record.

Regarding Claim 3

	Modified Castillo teaches all the limitations of claim 1 as stated above. Valdes Ibarra further teaches the spoon (50) includes a through hole (54) within which the hook (38) passes when one desires to hang the spoon from the hook (Col. 6, Ln. 29-31).

Regarding Claim 4

	Modified Castillo teaches all the limitations of claim 1 as stated above. Castillo further teaches the first and second ends (16a/b) of the round shaped snap ring are selectively coupled and released to allow for adjustment in the inner diameter defined by the round shaped snap ring (Col. 3, Ln. 56 – Col. 4, Ln. 5).

Regarding Claim 6

	Modified Castillo teaches all the limitations of claim 1 as stated above. Castillo further teaches the round shaped snap ring is made of elastic plastic (Col. 3, Ln. 28-35).

Regarding Claim 9

	Modified Castillo teaches all the limitations of claim 3 as stated above. Valdes Ibarra further teaches the through hole (54) of the spoon has a double-hole structure, as can be seen in Fig. 1.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 10112763) in view of McElroy (US 441693), further in view of Drummond et al (US 8651311) (hereinafter Drummond), and further in view of Fowle (US 1734477).
Regarding Claim 1

	Castillo teaches a container (not shown) and a device (Fig. 1 and 4) located inside the container, for hanging a spoon (30) therefrom comprising: the device including a round shaped snap ring (10) shaped and dimensioned for possibly being positioned within the ring-shaped groove, the round shaped snap ring includes an inner surface (14 and 26), an outer surface (12), a top surface, and a bottom surface, as well as first and second ends (16a/16b) allowing for adjustment in the inner diameter defined by the round shaped snap ring, as can be seen in the figures below (Col. 3, Ln. 20-35 and Col. 3, Ln. 56 – Col. 4, Ln. 5). Castillo teaches a method of retaining a spoon including placing a portion of the round shaped snap ring inside an opening in the spoon, as can be seen in Fig. 4. Castillo further teaches the prongs may be interlocked to retain themselves inside a container (Col. 3, Ln. 67 – Col. 4, Ln. 5).
Castillo does not teach a bottle including a bottle body with a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body, the circumferential wall of the bottle body including a groove formed along an internal surface thereof; a hook is fixed on the inner surface of the round shaped snap ring such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth; or the first end of the round shaped snap ring is provided with a plurality of snap grooves and the second end of the round shaped snap ring is provided with a snap projection matched with the plurality of snap grooves for selective engagement with one of the plurality of snap grooves.  
While Castillo does not specifically teach a bottle including a bottle body with a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body, such a configuration is exceptionally well known in the art and as such does not provide patentable distinction over the prior art of record – see for example Vogel et al. (US 2014/0299567).
McElroy teaches a band (Fig. 1, a) having a first end and a second end. McElroy teaches the first end of the band is provided with a plurality of snap grooves (d) and the second end of the band is provided with a snap projection (b) matched with the plurality of snap grooves for selective engagement with one of the plurality of snap grooves (Pg. 1, Ln. 26-38)  
Because both Castillo and McElroy both teach means for securing two ends of a band/ring together, it would have been obvious to one skilled in the art at the time of filing to modify the first and second ends of the round shaped snap ring of Castillo with the teachings of the snap grooves and snap projection of McElroy to achieve the predictable result of interlocking the prongs. See MPEP 2143(I)(B).
Drummond teaches bottle and a device (below – Fig. 1 and 3) located inside the bottle for hanging a spoon (28) therefrom, comprising: a bottle (10) including a bottle body with a closed first end (16) and an open second end (18) defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body; and the device including a round shaped ring (12) shaped and dimensioned for positioning within the circumferential wall, the round shaped ring includes an inner surface (46), an outer surface, a top surface, and a bottom surface, a hook (40) is fixed on the inner surface of the round shaped ring such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth (Col. 3, Ln. 57 – Col. 4, Ln. 60).

    PNG
    media_image8.png
    797
    463
    media_image8.png
    Greyscale
		
    PNG
    media_image9.png
    485
    509
    media_image9.png
    Greyscale


Castillo in view of McElroy and Drummond are analogous inventions in the field of methods for retaining a spoon within a container.  Because both Castillo in view of McElroy and Drummond teach methods of retaining a spoon within a container, it would have been obvious to one skilled in the art at the time of filing to substitute the retaining method at the end of the spoon of Castillo in view of McElroy with the teachings of the hook of Drummond to achieve the predictable result of retaining the spoon within the mouth of a container. See MPEP 2143(I)(B). 
Fowle teaches a container and a device located inside the bottle for holding a spoon (Fig. 1 and 3), comprising: the container (1) including a body with a closed first end and an open second end defining a container mouth, the container mouth being defined by a circumferential wall formed at the second end of the body, the circumferential wall of the body including a ring-shaped groove (2) formed along an internal surface thereof; and the device (3/4) shaped and dimensioned for positioning within the ring-shaped groove, the device includes an a top surface and a bottom surface, wherein a lower edge of the ring-shaped groove extends inwardly further than an upper edge thereof and a diameter of the ring-shaped groove at the lower edge of the ring-shaped groove is smaller than a diameter of the ring-shaped groove at the upper edge so that a contact area between the lower edge of the ring-shaped groove and the device is larger than a contact area between the upper edge of the ring-shaped groove and the device, which restricts a position of the device within the ring-shaped groove and ensures secure positioning by restricting movement of the device within the ring-shaped groove along a longitudinal axis of the bottle (Pg. 1, Ln. 56-71).
Castillo in view of McElroy and further in view of Drummond and Fowle are analogous inventions in the field of retaining devices near the mouth of a container. It would have appeared obvious to one of ordinary skill in the art at the time of filing to modify the bottle of Castillo in view of McElroy and further in view of Drummond with the teachings of the ring-shaped groove of Fowle in order to hold the round shaped snap ring in a protected position just within the container mouth (Pg. 1, Ln. 67-69). 
Regarding the relationship between the ring-shaped groove and the round shaped snap ring, it would appear obvious to one of ordinary skill in the art, based on the groove shown above, that it is likely the bottom surface of the round shaped snap ring being completely within the ring-shaped groove and the top surface of the round shaped snap ring being partially within the ring-shaped groove. Specifically, based on the configuration of the groove shown in Fig. 3 above, it would appear obvious to one of ordinary skill in the art that a round shaped ring taught by Castillo in view of McElroy and further in view of Drummond would have a greater contact area between the lower edge of the ring-shaped groove and the round shape snap ring than a contact area between an upper edge of the ring-shaped groove and the round shaped snap ring purely due to the fact that the lower edge extends further in than the upper edge.  Further, it would have been obvious to have the bottom surface of the round shaped snap ring being completely within the ring-shaped groove and the top surface of the round shaped snap ring being partially within the ring-shaped groove, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04.

Regarding Claim 10

	Castillo in view of McElroy, further in view of Drummond, and further in view of Fowle (hereinafter “modified Castillo2”) teaches all the limitations of claim 1 as stated above. Drummond further teaches the hook (40) having an opening, and the spoon having a tapered projection (54) that effectively clamps the spoon to the hook so that the spoon is horizontally suspended in the middle of the snap ring, as can be seen in Fig. 4 below.

    PNG
    media_image10.png
    326
    504
    media_image10.png
    Greyscale

Drummond does not teach the hook has a diameter that gradually decreases as it extends in the direction away from the round shaped snap ring such that the hook is effectively clamped with the spoon, so that the spoon is horizontally suspended in the middle of the round shaped snap ring. 
It would have been obvious to one having ordinary skill in the art at the time of filing to reverse the attachment method of the spoon and hook of Drummond so that the hook has a diameter that gradually decreases as it extends in the direction away from the round shaped snap ring, and the spoon has a hole that receives the hook, such that the hook is effectively clamped with the spoon, so that the spoon is horizontally suspended in the middle of the snap ring, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04(VI)(C).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any argued reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733